DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,991,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.	Claims 21-41 of the instant application are anticipated by patent claims 1-20, in that claims 1-20 of the patent contains all the limitations of claims 21-41 of the instant application. Claims 21-41 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.	

Instant Application 17/230,140
U.S. Patent 10,991,146
21. A method comprising: translating normalized coordinates of a request to access a partially resident texture (PRT) resource comprising a plurality of levels representing a texture at different levels of detail (LOD) to texel coordinates in the PRT based on a texture descriptor comprising information that represents dimensions of a first level of the plurality of levels and a residency map that indicates texels that are resident in the PRT resource; and
1. A method comprising: receiving, at a processor, a request to access at least one of a plurality of levels of a partially resident texture (PRT) resource, wherein the plurality of levels represent a texture at different levels of detail (LOD), wherein the request includes normalized coordinates indicating a location in the texture; 
accessing, at the processor, a texture descriptor comprising information that represents dimensions of a first level of the plurality of levels and at least one offset between a reference level and at least one second level of the plurality of levels that is associated with at least one residency map that indicates texels that are resident in the PRT resource; and
accessing the PRT resource based on the texel coordinates and the residency map
accessing, at the processor in response to the request, the at least one residency map based on the normalized coordinates and the at least one offset.

	The above table illustrates a comparative mapping between the limitations of claim 21 of the instant application to the limitations of claim 1 of U.S. Patent 10,991,146. The following is a complete listing of the correspondence between claims of the instant application to the claims of U.S. Patent 10,991,146.
Claims of Instant Application
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
Claims of U.S. Patent 10,991,146
1
2
3
4
5
6
7
8
9
10
10
11
12
13
14
15
16
17
18
19
20


Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,540,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 21-41 of the instant application are anticipated by patent claims 1-20, in that claims 1-20 of the patent contains all the limitations of claims 21-41 of the instant application. Claims 21-41 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/230,140
U.S. Patent 10,540,802
21. A method comprising: translating normalized coordinates of a request to access a partially resident texture (PRT) resource comprising a plurality of levels representing a texture at different levels of detail (LOD) to texel coordinates in the PRT based on a texture descriptor comprising information that represents dimensions of a first level of the plurality of levels and a residency map that indicates texels that are resident in the PRT resource; and
1. A method comprising: receiving, at a processor, a request to access at least one of a plurality of levels of a partially resident texture (PRT) resource, wherein the plurality of levels represent a texture at different levels of detail (LOD), wherein the request includes normalized coordinates indicating a location in the texture; accessing, at the processor, a texture descriptor comprising information that represents dimensions of a first level of the plurality of levels and at least one offset between a reference level and at least one second level of the plurality of levels that is associated with at least one residency map that indicates texels that are resident in the PRT resource; 
accessing the PRT resource based on the texel coordinates and the residency map
translating the normalized coordinates to texel coordinates in the at least one residency map based on the at least one offset; and accessing, at the processor in response to the request, the at least one residency map based on the texel coordinates to determine whether texture data indicated by the normalized coordinates is resident in the PRT resource.

	The above table illustrates a comparative mapping between the limitations of claim 21 of the instant application to the limitations of claim 1 of U.S. Patent 10,540,802. The following is a complete listing of the correspondence between claims of the instant application to the claims of U.S. Patent 10,540,802.
Claims of Instant Application
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
Claims of U.S. Patent 10,540,802
1
2
3
4
5
6
7
8
9
10
10
11
12
13
14
15
16
17
18
19
20



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613